Exhibit 10.1.3.6

 

 

 

EMPLOYMENT AGREEMENT

(“Agreement”)

- by and between -

WYNN RESORTS LIMITED

(“Employer”)

- and -

MATT MADDOX

(“Employee”)

 

 

 

DATED: November 18, 2013

 

 

 

 



--------------------------------------------------------------------------------

 

EMPLOYMENT AGREEMENT

 

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 18th
day of November 2013 (the “Execution Date”), by and between WYNN RESORTS,
LIMITED (“Employer”) and MATT MADDOX (“Employee”).

W I T N E S S E T H:

WHEREAS, Employer is a corporation duly organized and existing under the laws of
the State of Nevada, maintains its principal place of business at 3131 Las Vegas
Blvd. South, Las Vegas, Nevada 89109, and is engaged in the business of
developing, constructing and operating a casino resorts; and,

WHEREAS, in furtherance of its business, Employer has need of qualified,
experienced executives; and,

WHEREAS, Employee currently serves as Chief Financial Officer of Employer
pursuant to the terms of an Employment Agreement dated as of October 1, 2005 ,
as assigned and amended (collectively referred to as the “Prior Agreement”); and

WHEREAS, the Prior Agreement terminates by its terms as of November 30, 2013,
and Employee and Employer desire to enter into this Agreement to ensure the
continued employment of Employee by Employer; and

WHEREAS, Employee is an adult individual currently residing at [intentionally
omitted], and

WHEREAS, Employer is willing to employ Employee, and Employee is desirous of
accepting employment from Employer under the terms and pursuant to the
conditions set forth herein;

NOW, THEREFORE, for and in consideration of the foregoing recitals, and in
consideration of the mutual covenants, agreements, understandings, undertakings,
representations, warranties and promises hereinafter set forth, and intending to
be legally bound thereby, Employer and Employee do hereby covenant and agree as
follows:

1. DEFINITIONS. As used in this Agreement, the words and terms hereinafter
defined have the respective meanings ascribed to them herein, unless a different
meaning clearly appears from the context:

(a) “Affiliate” - means with respect to a specified Person, any other Person who
or which is (i) directly or indirectly controlling, controlled by or under
common control with the specified Person, or (ii) any member,

 

2



--------------------------------------------------------------------------------

director, officer or manager of the specified Person. For purposes of this
definition only, “control”, “controlling” and “controlled” mean the right to
exercise, directly or indirectly, more than fifty percent (50%) of the voting
power of the stockholders, members or owners and, with respect to any
individual, partnership, trust or other entity or association, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of the controlled entity. For purposes hereof, “Person”
shall mean an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture or other entity of whatever nature.

(b) “Anniversary” - means each anniversary date of the Effective Date during the
Term (as defined in Section 5 hereof).

(c) “Cause” - means

(i) Employee’s inability or failure to secure and/or maintain any licenses or
permits required by government agencies with jurisdiction over the business of
Employer or its Affiliate;

(ii) the willful destruction by Employee of the property of Employer or an
Affiliate having a material value to Employer or such Affiliate;

(iiv) fraud, embezzlement, theft, or comparable dishonest activity committed by
Employee (excluding acts involving a de minimis dollar value and not related to
Employer or an Affiliate);

(iv) Employee’s conviction of or entering a plea of guilty or nolo contendere to
any crime constituting a felony or any gross misdemeanor involving fraud,
dishonesty or moral turpitude (excluding acts involving a de minimis dollar
value and not related to Employer or an Affiliate);

(v) Employee’s neglect, refusal, or failure to materially discharge any of
Employee’s duties (other than due to physical or mental illness) commensurate
with Employee’s title and function, or Employee’s failure to comply with the
lawful directions of Employer, in each case, following a period of fifteen
(15) days after received written notice of such neglect, refusal or failure from
Employer;

 

3



--------------------------------------------------------------------------------

(vi) a willful and knowing material misrepresentation to Employer;

(vii) a willful violation of a material policy of Employer, which does or could
result in material harm to Employer or Employer’s reputation;

(viii) Employee’s material violation of a statutory duty, common law duty of
loyalty or fiduciary duty to Employer, including but not limited to Employer’s
conflict of interest policy;

provided, however, that Employee’s Complete Disability due to illness or
accident or any other mental or physical incapacity shall not constitute “Cause”
as defined herein.

(d) “Change of Control” - means the occurrence, after the Effective Date, of any
of the following events:

(i) any “Person” or “Group” (as such terms are defined in Section 13(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and the rules and
regulations promulgated thereunder), excluding any Excluded Stockholder, is or
becomes the “Beneficial Owner” (within the meaning of Rule 13d-3 promulgated
under the Exchange Act), directly or indirectly, of securities of Wynn Resorts,
Limited (“WRL”), or of any entity resulting from a merger or consolidation
involving WRL, representing more than fifty percent (50%) of the combined voting
power of the then outstanding securities of WRL or such entity;

(ii) the individuals who, as of February 4, 2013, are members of WRL’s Board of
Directors (the “Existing Directors”) cease, for any reason, to constitute more
than fifty percent (50%) of the number of authorized directors of WRL as
determined in the manner prescribed in WRL’s Articles of Incorporation and
Bylaws; provided, however, that if the election, or nomination for election, by
WRL’s stockholders of any new director was approved by a vote of at least fifty
percent (50%) of the Existing Directors, such new director shall be considered
an Existing Director; provided further, however, that no individual shall be
considered an Existing Director if such individual initially assumed office as a
result of either an actual or threatened “Election Contest” (as described in
Rule 14a-11 promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies by or on behalf of

 

4



--------------------------------------------------------------------------------

anyone other than the Board (a “Proxy Contest”), including by reason of any
agreement intended to avoid or settle any Election Contest or Proxy Contest; or

(iii) the consummation of (x) a merger, consolidation or reorganization to which
WRL is a party, whether or not WRL is the Person surviving or resulting
therefrom, or (y) a sale, assignment, lease, conveyance or other disposition of
all or substantially all of the assets of Employer or WRL, in one transaction or
a series of related transactions, to any Person other than WRL or an Affiliate,
where any such transaction or series of related transactions as is referred to
in clause (x) or clause (y) above in this subparagraph (iii) (singly or
collectively, a “Transaction”) does not otherwise result in a “Change in
Control” pursuant to subparagraph (i) of this definition of “Change in Control”;
provided, however, that no such Transaction shall constitute a “Change in
Control” under this subparagraph (iii) if the Persons who were the members or
stockholders of Employer or WRL immediately before the consummation of such
Transaction are the Beneficial Owners, immediately following the consummation of
such Transaction, of fifty percent (50%) or more of the combined voting power of
the then outstanding membership interests or voting securities of the Person
surviving or resulting from any merger, consolidation or reorganization referred
to in clause (x) above in this subparagraph (iii) or the Person to whom the
assets of Employer or WRL are sold, assigned, leased, conveyed or disposed of in
any transaction or series of related transactions referred in clause (y) above
in this subparagraph (iii), in substantially the same proportions in which such
Beneficial Owners held membership interests or voting stock in Employer or WRL
immediately before such Transaction.

For purposes of the foregoing definition of “Change in Control,” the term
“Excluded Stockholder” means Stephen A. Wynn, the spouse, siblings, children,
grandchildren or great grandchildren of Stephen A. Wynn, any trust primarily for
the benefit of the foregoing persons, or any Affiliate of any of the foregoing
persons.

(e) “Complete Disability”- means the inability of Employee, due to illness or
accident or other mental or physical incapacity, to perform Employee’s
obligations under this Agreement for a period as defined by Employer’s
disability plan or plans.

 

5



--------------------------------------------------------------------------------

(f) “Confidential Information” - means any information that is possessed or
developed by or for Employer or its Affiliate and which relates to the
Employer’s or Affiliate’s existing or potential business or technology, which is
not generally known to the public or to persons engaged in business similar to
that conducted or contemplated by Employer or Affiliate, or which Employer or
Affiliate seeks to protect from disclosure to its existing or potential
competitors or others, and includes without limitation know how, business and
technical plans, strategies, existing and proposed bids, costs, technical
developments, purchasing history, existing and proposed research projects,
copyrights, inventions, patents, intellectual property, data, process, process
parameters, methods, practices, products, product design information, research
and development data, financial records, operational manuals, pricing and price
lists, computer programs and information stored or developed for use in or with
computers, customer information, customer lists, supplier lists, marketing
plans, financial information, financial or business projections, and all other
compilations of information which relate to the business of Employer or
Affiliate, and any other proprietary material of Employer or Affiliate, which
have not been released to the general public. Confidential Information also
includes information received by Employer or any of its Affiliates from others
that the Employer or Affiliate has an obligation to treat as confidential. No
materials or information shall be considered Confidential Information if
Employee can prove that the materials or information are: (1) already known to
Employee at the time that they are disclosed; or (2) publicly known at the time
of the disclosure to Employee. Additionally, the confidential obligations herein
will cease as to particular information that: (1) has become publicly known
through no fault of Employee; (2) is received by Employee properly and lawfully
from a third party without restriction on disclosure and without knowledge or
reasonable suspicion that the third party’s disclosure is in breach of any
obligations to Employer or its Affiliate; (3) has been developed by Employee
completely independent of the delivery of Confidential Information hereunder; or
(4) has been approved for public release by written authorization of Employer or
its Affiliate.

(g) “Effective Date” – means November 4, 2013.

(h) “Good Reason” - means the occurrence, on or after the occurrence of a Change
in Control, of any of the following (except with Employee’s written consent or
resulting from an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by Employer or its Affiliate promptly after
receipt of notice thereof from Employee):

(i) Employer or an Affiliate reduces Employee’s Base Salary (as defined in
Section 7(a) below);

 

6



--------------------------------------------------------------------------------

(ii) Employer discontinues its bonus plan in which Employee participates as in
effect immediately before the Change in Control without immediately replacing
such bonus plan with a plan that is the substantial economic equivalent of such
bonus plan, or amends such bonus plan so as to materially reduce Employee’s
potential bonus at any given level of economic performance of Employer or its
successor entity;

(iii) Employer materially reduces the aggregate benefits and perquisites to
Employee from those being provided immediately before the Change in Control;

(iv) Employer or any of its Affiliates requires Employee to change the location
of Employee’s job or office, so that Employee will be based at a location more
than 25 miles from the location of Employee’s job or office immediately before
the Change in Control;

(v) Employer or any of its Affiliates reduces Employee’s responsibilities or
directs Employee to report to a person of lower rank or responsibilities than
the person to whom Employee reported immediately before the Change in Control;
or

(vi) the successor to Employer fails or refuses expressly to assume in writing
the obligations of Employer under this Agreement.

For purposes of this Agreement, a determination by Employee that Employee has
“Good Reason” shall be final and binding on Employer and Employee absent a
showing of bad faith on Employee’s part.

(i) “Separation Payment” - means a lump sum equal to (A) Employee’s Base Salary
(as defined in Section 7(a) of this Agreement) for the remainder of the Term,
but not less than one (1) year of Base Salary, plus (B) the bonus that was paid
to Employee under Section 7(b) for the preceding bonus period, projected over
the remainder of the Term (but not less than the preceding bonus that was paid),
plus (C) any accrued but unpaid vacation pay.

(k) “Trade Secrets” - means unpublished inventions or works of authorship, as
well as all information possessed by or developed by or for Employer or its
Affiliate, including without limitation any formula, pattern, compilation,
program device, method, technique, product, system, process, design, prototype,
procedure, computer programming or code

 

7



--------------------------------------------------------------------------------

that (i) derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by the
public or other persons who can obtain economic value from its disclosure or
use; and (ii) is the subject of efforts that are reasonable to maintain its
secrecy.

(l) “Work of Authorship” - means any computer program, code or system as well as
any literary, pictorial, sculptural, graphic or audio visual work, whether
published or unpublished, and whether copyrightable or not, in whatever form and
jointly with others that (i) relates to any of Employer’s or its Affiliate’s
existing or potential products, practices, processes, formulations,
manufacturing, engineering, research, equipment, applications or other business
or technical activities or investigations; or (ii) relates to ideas, work or
investigations conceived or carried on by Employer or its Affiliate or by
Employee in connection with or because of performing services for Employer or
its Affiliate.

2. BASIC EMPLOYMENT AGREEMENT. Subject to the terms and pursuant to the
conditions hereinafter set forth, Employer hereby employs Employee during the
Term hereinafter specified to serve in an executive capacity, under a title, and
with such duties not inconsistent with those set forth in Section 3 of this
Agreement, as the same may be modified and/or assigned to Employee by Employer
from time to time; provided, however, that no change in Employee’s duties shall
be permitted if it would result in a reduction in the level of Employee’s duties
as in effect prior to the change. Notwithstanding anything to the contrary
contained herein, nothing in this Agreement shall be interpreted so as to permit
Employer to required Employee to relocate his primary residence or his primary
office outside of Las Vegas, Nevada metropolitan area; provided however, that
Employee acknowledges and agrees that Employee’s duties may require Employee to
occasionally travel to locations where Employer has operations or is
investigating development opportunities.

This Agreement supersedes and replaces any and all prior employment agreements
(including the Prior Agreement), consulting agreements, change of control
agreements and severance plans or agreements, whether written or oral, by and
between Employee, on the one side, and Employer or any of Employer’s Affiliates,
on the other side, or under which Employee is a participant. From and after the
Effective Date, Employee shall be the employee of Employer under the terms and
pursuant to the conditions set forth in this Agreement.

3. DUTIES OF EMPLOYEE. Employee shall perform such duties assigned to Employee
by Employer as are generally associated with the duties of President and Chief
Financial Officer for Employer or such similar duties as may be assigned to
Employee by Employer as Employer may determine. Employee’s duties shall include,
but not be limited to: (i) the efficient and continuous operation of Employer
and its Affiliates; (ii) the preparation of relevant budgets and allocation of
relevant funds; (iii) the selection and delegation of duties and
responsibilities of subordinates; (iv) the direction, review and

 

8



--------------------------------------------------------------------------------

oversight of all programs under Employee’s supervision; and (v) such other and
related duties as specifically assigned by Employer to Employee from time to
time. The foregoing notwithstanding, Employee shall devote such time to Employer
or its Affiliates as may be required by Employer, provided such duties are not
inconsistent with Employee’s primary duties to Employer hereunder

4. ACCEPTANCE OF EMPLOYMENT. Employee hereby unconditionally accepts the
employment set forth hereunder, under the terms and pursuant to the conditions
set forth in this Agreement. Employee hereby covenants and agrees that, during
the Term, Employee will devote the whole of Employee’s normal and customary
working time and best efforts solely to the performance of Employee’s duties
under this Agreement and that, except upon Employer’s prior express written
authorization to that effect, Employee shall not perform any services for other
organization not owned by Employer or any of Employer’s Affiliates.

5. TERM. This Agreement shall be effective as of the Execution Date.

Unless sooner terminated as provided in this Agreement, the term of this
Agreement (the “Term”) shall commence on the Effective Date of this Agreement
and shall terminate on December 31, 2016 at which time the terms of this
Agreement shall expire and shall not apply to any continued employment of
Employee by Employer, except for those obligations under Sections 9 and 10.
Following the Term, unless the parties enter into a new written contract of
employment, (a) any continued employment of Employee shall be at-will, (b) any
or all of the other terms and conditions of Employee’s employment may be changed
by Employer at its discretion, with or without notice, and (c) the employment
relationship may be terminated at any time by either party, with or without
cause or notice.

Concurrent with Employee’s resignation from Employer or upon the termination of
Employee’s employment with Employer, Employee agrees to resign, and shall be
deemed to have resigned, all other positions (including but not limited to board
of director memberships and position with affiliated companies) that Employee
may have held immediately prior to Employee’s resignation or termination.

6. SPECIAL TERMINATION PROVISIONS. Notwithstanding the provisions of Section 5,
this Agreement shall terminate upon the occurrence of any of the following
events:

(a) the death of Employee;

(b) the giving of written notice from Employer to Employee of the termination of
this Agreement upon the Complete Disability of Employee;

(c) the giving of written notice by Employer to Employee of the termination of
this Agreement upon the discharge of Employee for Cause(Employer’s right to
terminate for Cause (as defined in Section 1(c) shall survive the expiration of
this Agreement);

 

9



--------------------------------------------------------------------------------

(d) the giving of written notice by Employer to Employee of the termination of
this Agreement following a disapproval of this Agreement or denial, suspension,
limitation or revocation of Employee’s License (as defined in Section 8(b) of
this Agreement).

(e) the giving of written notice by Employer to Employee of the termination of
this Agreement without Cause, provided, however, that, six (6) months after such
notice, Employer must tender the Separation Payment to Employee;

(f) the giving of written notice by Employee to Employer upon a material breach
of this Agreement by Employer, which material breach remains uncured for a
period of thirty (30) days after the giving of such notice, provided, however,
that, six (6) months after the expiration of such cure period without the cure
having been effected, Employer must tender the Separation Payment to Employee.
Material breach” under this Section 6(f) shall not be construed to include
temporary suspension of the Employee from duty, pursuant to Employer’s policy,
pending investigation by Employer of any incident or occurrence that could give
rise to discipline or termination of employment;

(g) at Employee’s sole election in writing as provided in Section 16 of this
Agreement, after both a Change of Control and as a result of Good Reason,
provided, however, that, six (6) months after Employer’s receipt of Employee’s
written election, Employer must tender the Separation Payment to Employee.

In the event of a termination of this Agreement pursuant to the provisions of
Sections 6(a), (b), (c) or (d), Employer shall not be required to make any
payments to Employee other than payment of Base Salary and vacation pay accrued
but unpaid through the termination date. In the event of a termination of this
Agreement pursuant to the provisions of Section (e), (f) or (g), Employee will
also be entitled to receive health benefits coverage for Employee and Employee’s
dependents under the same plan(s) or arrangement(s) under which Employee was
covered immediately before Employee’s termination, or plan(s) established or
arrangement(s) provided by Employer or any of its Affiliates thereafter. Such
health benefits coverage shall be paid for by Employer to the same extent as if
Employee were still employed by Employer, and Employee will be required to make
such payments as Employee would be required to make if Employee were still
employed by Employer. The health benefits provided under this Section 6 shall
continue until the earlier of (x) the expiration of the period for which the
Separation Payment is paid, (y) the date Employee becomes covered under any
other group health plan not maintained by Employer or any of its Affiliates;
provided, however, that if such other group health plan excludes any
pre-existing condition that Employee or Employee’s

 

10



--------------------------------------------------------------------------------

dependents may have when coverage under such group health plan would otherwise
begin, coverage under this Section 6 shall continue (but not beyond the period
described in clause (x) of this sentence) with respect to such pre-existing
condition until such exclusion under such other group health plan lapses or
expires. In the event Employee is required to make an election under Sections
601 through 607 of the Employee Retirement Income Security Act of 1974, as
amended (commonly known as COBRA) to qualify for the health benefits described
in this Section 6, the obligations of Employer and its Affiliates under this
Section 6 shall be conditioned upon Employee’s timely making such an election.
In the event of a termination of this Agreement pursuant to any of the
provisions of this Section 6, Employee shall not be entitled to any benefits
pursuant to any severance plan in effect by Employer or any of Employer’s
Affiliates

7. COMPENSATION TO EMPLOYEE. For and in complete consideration of Employee’s
full and faithful performance of Employee’s duties under this Agreement,
Employer hereby covenants and agrees to pay to Employee, and Employee hereby
covenants and agrees to accept from Employer, the following items of
compensation:

(a) Base Salary. Employer hereby covenants and agrees to pay to Employee, and
Employee hereby covenants and agrees to accept from Employer, a base salary at
the rate of One Million Five Hundred Thousand Dollars ($1,500,000.00) per annum,
payable in such installments as shall be convenient to Employer (the “Base
Salary”). Employee shall be subject to performance reviews and the Base Salary
may be increased but not decreased as a result of any such review. Such Base
Salary shall be exclusive of and in addition to any other benefits which
Employer, in its sole discretion, may make available to Employee, including, but
not limited to, any discretionary bonus, profit sharing plan, pension plan,
retirement plan, disability or life insurance plan, medical and/or
hospitalization plan, or any and all other benefit plans which may be in effect
during the Term. Employee’s Base Salary shall be subject to merit review by
Employer’s Board of Directors periodically, and may be increased, but not
decreased, as a result of any such review

(b) Bonus Compensation. Employee will participate in the Employer’s Amended and
Restated Annual Performance Based Incentive Plan for Executive Officers and
shall also be eligible to receive a bonus at such times and in such amounts as
Employer in its sole and exclusive discretion may determine. Employer retains
the discretion to adopt, amend or terminate any bonus plan at any time prior to
a Change of Control.

(c) Employee Benefit Plans. Employer hereby covenants and agrees that it shall
include Employee, if otherwise eligible, in any profit sharing plan, executive
stock option plan, pension plan, retirement plan, disability or life insurance
plan, Executive Medical Plan and/or hospitalization plan, and any other benefit
plan which may be placed in effect by Employer

 

11



--------------------------------------------------------------------------------

or any of its Affiliates and generally available to Employer’s executives during
the Term. Employee’s eligibility for medical and/or hospitalization benefits
shall commence on the Effective Date of this Agreement. All issues as to
eligibility for specific benefits and payment of benefits shall be as set forth
in the applicable insurance policies or plan documents. Nothing in this
Agreement shall limit Employer’s or any of its Affiliates’ ability to exercise
the discretion provided to it under any employee benefit plan, or to adopt,
amend or terminate any benefit plan at any time prior to a Change of Control

Employee shall also participate in the senior executive health program.

(d) Equity Grant. Effective as of the Execution Date, Employee be granted 10,000
shares of restricted stock of Wynn Resorts, Limited common stock pursuant to the
Wynn Resorts, Limited 2002 Stock Incentive Plan. The Employee and Wynn Resorts,
Limited will enter into a separate restricted stock agreement for the grant of
the 10,000 shares and will provide that such shares vest immediately upon the
execution of such restricted stock agreement.

(e) Expense Reimbursement. During the Term and provided the same are authorized
by Employer, Employer shall either pay directly or reimburse Employee for
Employee’s reasonable expenses incurred for the benefit of Employer in
accordance with Employer’s general policy regarding expense reimbursement, as
the same may be amended, modified or changed from time to time. Such
reimbursable expenses shall include, but are not limited to, (i) reasonable
entertainment and promotional expenses, (ii) gift and travel expenses,
(iii) dues and expenses of membership in clubs, professional societies and
fraternal organizations, and (iv) the like. Prior to such payment or
reimbursement, Employee shall provide Employer with sufficient detailed invoices
of such expenses as may be required by Employer’s policy.

(f) Vacations and Holidays. Employee shall be entitled to annual paid vacation,
which in no event shall be less than four (4) weeks per year, and paid holidays
in accordance with Employer’s standard policies.

(g) Section 409A Provision. Notwithstanding any provision of the Agreement to
the contrary, if, at the time of Employee’s termination of employment with the
Employer, he or she is a “specified employee” as defined in Section 409A of the
Internal Revenue Code (the “Code”), and one or more of the payments or benefits
received or to be received by Employee pursuant to the Agreement would
constitute deferred compensation subject to Section 409A, no such payment or
benefit will be provided under the Agreement until the earlier of: (a) the date
that is six (6) months following

 

12



--------------------------------------------------------------------------------

Employee’s termination of employment with the Employer or (b) the Employee’s
death. The provisions of this Section shall only apply to the extent required to
avoid Employee’s incurrence of any penalty tax or interest under Section 409A of
the Code or any regulations or Treasury guidance promulgated thereunder. In
addition, if any provision of the Agreement would cause Employee to incur any
penalty tax or interest under Section 409A of the Code or any regulations or
Treasury guidance promulgated thereunder, the Employer may reform such provision
to maintain the maximum extent practicable the original intent of the applicable
provision without violating the provisions of Section 409A of the Code.

(h) Withholdings. All compensation provided to Employee by Employer under this
Section 7 shall be subject to applicable withholdings for federal, state or
local income or other taxes, Social Security Tax, Medicare Tax, State
Unemployment Insurance, State Disability Insurance, charitable contributions and
the like.

8. LICENSING REQUIREMENTS.

(a) Employer and Employee hereby covenant and agree that this Agreement and/or
Employee’s employment may be subject to the approval of one or more gaming
regulatory authorities (the “Authorities”) pursuant to the provisions of the
relevant gaming regulatory statutes (the “Gaming Acts”) and the regulations
promulgated thereunder (the “Gaming Regulations”). Employer and Employee hereby
covenant and agree to use their best efforts to obtain any and all approvals
required by the Gaming Acts and/or Gaming Regulations. In the event that (i) an
approval of this Agreement or Employee’s employment by the Authorities is
required for Employee to carry out Employee’s duties and responsibilities set
forth in Section 3 of this Agreement, (ii) Employer and Employee have used their
best efforts to obtain such approval, and (iii) this Agreement or employee’s
employment is not so approved by the Authorities, then this Agreement shall
immediately terminate and shall be null and void, thus extinguishing any and all
obligations of Employer and Employee.

(b) If applicable, Employer and Employee hereby covenant and agree that, in
order for Employee to discharge the duties required under this Agreement,
Employee must apply for or hold a license, registration, permit or other
approval (the “License”) as issued by the Authorities pursuant to the terms of
the relevant Gaming Act and as otherwise required by this Agreement. In the
event Employee fails to apply for and secure, or the Authorities refuse to issue
or renew Employee’s License, Employee, at Employer’s sole cost and expense,
shall promptly defend such action and shall take such reasonable steps as may be
required to either remove the objections or secure or reinstate the Authorities’
approval, respectively. The foregoing notwithstanding, if the source of the
objections or the Authorities’

 

13



--------------------------------------------------------------------------------

refusal to renew or maintain Employee’s License arise as a result of any of the
events described in Subsection 1(c) of this Agreement, then Employer’s
obligations under this Section 8 also shall not be operative and Employee shall
promptly reimburse Employer upon demand for any expenses incurred by Employer
pursuant to this Section 8.

(c) Employer and Employee hereby covenant and agree that the provisions of this
Section 8 shall apply in the event Employee’s duties require that Employee also
be licensed by governmental agencies other than the Authorities.

9. CONFIDENTIALITY.

(a) Employee hereby warrants, covenants and agrees that Employee shall not
directly or indirectly use or disclose any Confidential Information, Trade
Secrets, or Works of Authorship, whether in written, verbal, electronic, or
model form, at any time or in any manner, except as required in the conduct of
Employer’s business or as expressly authorized by Employer in writing. Employee
shall take all necessary and available precautions to protect against the
unauthorized disclosure of Confidential Information, Trade Secrets, or Works of
Authorship. Employee acknowledges and agrees that such Confidential Information,
Trade Secrets, or Works of Authorship are the sole and exclusive property of
Employer or its Affiliate.

(b) Employee shall not remove from Employer’s premises any Confidential
Information, Trade Secrets, Works of Authorship, or any other documents
pertaining to Employer’s or its Affiliate’s business, unless expressly
authorized by Employer in writing. Furthermore, Employee specifically covenants
and agrees not to make any duplicates, copies, or reconstructions of such
materials and that, if any such duplicates, copies, or reconstructions are made,
they shall become the property of Employer or its Affiliate upon their creation.

(c) Upon termination of Employee’s employment with Employer for any reason,
Employee shall turn over to Employer the originals and all copies of any and all
papers, documents and things, including information stored for use in or with
computers and software, all files, Rolodex cards, phone books, notes, price
lists, customer contracts, bids, customer lists, notebooks, books, memoranda,
drawings, computer disks or drives, or other documents: (i) made, compiled by,
or delivered to Employee concerning any customer served by Employer or its
Affiliate or any product, apparatus, or process manufactured, used, developed or
investigated by Employer; (ii) containing any Confidential Information, Trade
Secret or Work of Authorship; or (iii) otherwise relating to Employee’s
performance of duties under this Agreement. Employee further acknowledges and
agrees that all such documents are the sole and exclusive property of Employer
or its Affiliate.

 

14



--------------------------------------------------------------------------------

(d) Employee hereby warrants, covenants and agrees that Employee shall not
disclose to Employer, or any Affiliate, officer, director, employee or agent of
Employer, any proprietary or confidential information or property, including but
not limited to any trade secret, formula, pattern, compilation, program, device,
method, technique or process, which Employee is prohibited by contract, or
otherwise, to disclose to Employer (the “Restricted Information”). In the event
Employer requests Restricted Information from Employee, Employee shall advise
Employer that the information requested is Restricted Information and may not be
disclosed by Employee.

(e) The obligations of this Section 9 are continuing and shall survive the
termination of Employee’s employment with Employer for any reason.

10. RESTRICTIVE COVENANT/NO SOLICITATION.

(a) Employee hereby covenants and agrees that during the Term, or for such
period as Employer continues to employ or compensate Employee, whichever is
longer, Employee shall not, directly or indirectly, either as a principal,
agent, employee, employer, consultant, partner, member of a limited liability
company, shareholder of a closely held corporation, or shareholder in excess of
two percent (2%) of a publicly traded corporation, corporate officer or
director, manager, or in any other individual or representative capacity, engage
or otherwise participate in any manner or fashion in any business that is in
competition in any manner whatsoever with the principal business activity of
Employer or its Affiliates, in or about any market in which Employer or its
Affiliates currently operate or have announced, publicly or otherwise, a plan to
have hotel or gaming operations.

(b) Employee hereby further covenants and agrees that, during the Term and for a
period of one (1) year following the expiration of the Term, Employee shall not,
directly or indirectly, solicit or attempt to solicit for employment any
management level employee of Employer or its Affiliates with or on behalf of any
business that is in competition in any manner whatsoever with the principal
business activity of Employer or its Affiliates, in or about any market in which
Employer or its Affiliates operate have publicly announced, publicly or
otherwise, a plan to have hotel or gaming operations.

(c) Employee hereby further covenants and agrees that the restrictive covenants
contained in this Section 10 are reasonable as to duration, terms and
geographical area and that they protect the legitimate

 

15



--------------------------------------------------------------------------------

interests of Employer, impose no undue hardship on Employee, and are not
injurious to the public. In the event that any of the restrictions and
limitations contained in this Section 10 are deemed to exceed the time,
geographic or other limitations permitted by Nevada law, the parties agree that
a court of competent jurisdiction shall revise any offending provisions so as to
bring this Section 10 within the maximum time, geographical or other limitations
permitted by Nevada law.

11. REMEDIES. Employee acknowledges that Employer has and will continue to
deliver, provide and expose Employee to certain knowledge, information,
practices, and procedures possessed or developed by or for Employer at a
considerable investment of time and expense, which are protected as confidential
and which are essential for carrying out Employer’s business in a highly
competitive market. Employee also acknowledges that Employee will be exposed to
Confidential Information, Trade Secrets, Works of Authorship, inventions and
business relationships possessed or developed by or for Employer or its
Affiliates, and that Employer or its Affiliates would be irreparably harmed if
Employee were to improperly use or disclose such items to competitors, potential
competitors or other parties. Employee further acknowledges that the protection
of Employer’s and its Affiliates’ customers and businesses is essential, and
understands and agrees that Employer’s and its Affiliates’ relationships with
its customers and its employees are special and unique and have required a
considerable investment of time and funds to develop, and that any loss of or
damage to any such relationship will result in irreparable harm. Consequently,
Employee covenants and agrees that any violation by Employee of Section 9 or 10
shall entitle Employer to immediate injunctive relief in a court of competent
jurisdiction. Employee further agrees that no cause of action for recovery for
breach of any of Employee’s representations, warranties or covenants shall
accrue until Employer or its Affiliate has actual notice of such breach.

12. BEST EVIDENCE. This Agreement shall be executed in original and “Xerox” or
photostatic copies and each copy bearing original signatures in ink shall be
deemed an original.

13. SUCCESSION. This Agreement shall be binding upon and inure to the benefit of
Employer and Employee and their respective successors and assigns.

14. ASSIGNMENT. Employee shall not assign this Agreement or delegate Employee’s
duties hereunder without the express written prior consent of Employer thereto.
Any purported assignment by Employee in violation of this Section 14 shall be
null and void and of no force or effect. Employer shall have the right to assign
this Agreement freely to any successor in interest to Employer’s business,
including without limitation Employee’s obligations under Section 10, and
Employee hereby acknowledges receipt of consideration in exchange for Employee’s
consent to the assignability of Employee’s obligations under Section 10 that is
additional to and separate from the consideration provided to Employee exchange
for the other covenants in this Agreement.

 

16



--------------------------------------------------------------------------------

15. AMENDMENT OR MODIFICATION. This Agreement may not be amended, modified,
changed or altered except by a writing signed by both Employer and Employee.

16. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without regard to conflict of
laws principles.

17. NOTICES. Any and all notices required under this Agreement shall be in
writing and shall be either hand-delivered or mailed, certified mail, return
receipt requested, addressed to:

 

TO EMPLOYER:    Wynn Resorts, Limited    3131 Las Vegas Boulevard South    Las
Vegas, Nevada 89109    Attn: Legal Department TO EMPLOYEE:    Matt Maddox   

[intentionally omitted]

  

[intentionally omitted]

All notices hand-delivered shall be deemed delivered as of the date actually
delivered. All notices mailed shall be deemed delivered as of three (3) business
days after the date postmarked. Any changes in any of the addresses listed
herein shall be made by notice as provided in this Section 17.

18. INTERPRETATION. The preamble recitals to this Agreement are incorporated
into and made a part of this Agreement; titles of paragraphs are for convenience
only and are not to be considered a part of this Agreement.

19. SEVERABILITY. In the event any one or more provisions of this Agreement is
declared judicially void or otherwise unenforceable, the remainder of this
Agreement shall survive and such provision(s) shall be deemed modified or
amended so as to fulfill the intent of the parties hereto.

20. WAIVER. None of the terms of this Agreement, or any term, right or remedy
hereunder, shall be deemed waived unless such waiver is in writing and signed by
the party to be charged therewith and in no event by reason of any failure to
assert or delay in asserting any such term, right or remedy or similar term,
right or remedy hereunder.

21. DISPUTE RESOLUTION. Except for a claim by either Employee or Employer for
injunctive relief where such would be otherwise authorized by law to enforce
Sections 9, 10 and/or 11 of this Agreement, any controversy or claim arising out
of or relating to this Agreement, the breach hereof, or Employee’s employment by
Employer, including without limitation any claim involving the interpretation or
application of this Agreement, or claims for wrongful termination,
discrimination, or other claims based upon

 

17



--------------------------------------------------------------------------------

statutory or common law, shall be submitted to binding arbitration in accordance
with the employment arbitration rules then in effect of the American Arbitration
Association (“AAA”), to the extent not inconsistent with this Section as set
forth below. This Section 21 applies to any claim Employee might have against
any officer, director, employee, or agent of Employer or its Affiliate, and all
successors and assigns of any of them. These arbitration provisions shall
survive the termination of Employee’s employment with Employer and the
expiration of the Agreement.

(a) Coverage of Arbitration Agreement: The promises by Employer and Employee to
arbitrate differences, rather than litigate them before courts or other bodies,
provide consideration for each other, in addition to other consideration
provided under the Agreement. The parties contemplate by this Section 21
arbitration of all claims against each of them to the fullest extent permitted
by law except as specifically excluded by this Agreement. Only claims that are
justiciable or arguably justiciable under applicable federal, state or local law
are covered by this Section, and include, without limitation, any and all
alleged violations of any federal, state or local law whether common law,
statutory, arising under regulation or ordinance, or any other law, brought by
any current or former employee. Such claims may include, but are not limited to,
claims for: wages or other compensation; breach of contract; torts; work-related
injury claims not covered under workers’ compensation laws; wrongful discharge;
and any and all unlawful employment discrimination and/or harassment claims.
This Section 21 excludes claims under state workers’ compensation or
unemployment compensation statutes; claims pertaining to any of Employer’s
employee welfare, insurance, benefit, and pension plans, with respect to which
are applicable the filing and appeal procedures of such plans shall apply to any
denial of benefits; and claims for injunctive or equitable relief for violations
of non-competition and/or confidentiality agreements in Sections 9, 10 and 11.

(b) Waiver of Rights to Pursue Claims in Court and to Jury Trial: This
Section 21 does not in any manner waive any rights or remedies available under
applicable statutes or common law, but does waive Employer’s and Employee’s
rights to pursue those rights and remedies in a judicial forum and waive any
right to trial by jury of any claims covered by this Section 21(a). By signing
this Agreement, the parties voluntarily agree to arbitrate any covered claims
against each other. In the event of any administrative or judicial action by any
agency or third party to adjudicate, on behalf of Employee, a claim subject to
arbitration, Employee hereby waives the right to participate in any monetary or
other recovery obtained by such agency or third party in any such action, and
Employee’s sole remedy with respect to any such claim will be any award decreed
by an arbitrator pursuant to the provisions of this Agreement.

 

18



--------------------------------------------------------------------------------

(c) Initiation of Arbitration: To commence arbitration of a claim subject to
this Section 21, the aggrieved party must, within the time frame provided in
Section 21(d) below, make written demand for arbitration and provide written
notice of that demand to the other party. If a claim is brought by Employee
against Employer, such notice shall be given to Employer’s Legal Department.
Such written notice must identify and describe the nature of the claim, the
supporting facts, and the relief or remedy sought. In the event that either
party files an action in any court to pursue any of the claims covered by this
Section 21, the complaint, petition or other initial pleading commencing such
court action shall be considered the demand for arbitration. In such event, the
other party may move that court to compel arbitration.

(d) Time Limit to Initiate Arbitration: To ensure timely resolution of disputes,
Employee and Employer must initiate arbitration within the statute of
limitations (deadline for filing) provided by applicable law pertaining to the
claim, or one year, whichever is shorter, except that the statute of limitations
imposed by relevant law will solely apply in circumstances where such statute of
limitations cannot legally be shortened by private agreement. The failure to
initiate arbitration within this time limit will bar any such claim. The parties
understand that Employer and Employee are waiving any longer statutes of
limitations that would otherwise apply, and any aggrieved party is encouraged to
give written notice of any claim as soon as possible after the event(s) in
dispute so that arbitration of any differences may take place promptly.

(e) Arbitrator Selection: The parties contemplate that, except as specifically
set forth in this Section 21, selection of one (1) arbitrator shall take place
pursuant to the then-current rules of the AAA applicable to employment disputes.
The arbitrator must be either a retired judge or an attorney experienced in
employment law. The parties will select one arbitrator from among a list of
qualified neutral arbitrators provided by AAA. If the parties are unable to
agree on the arbitrator, the parties will select an arbitrator by alternatively
striking names from a list of qualified arbitrators provided by AAA. AAA will
flip a coin to determine which party has the final strike (that is, when the
list has been narrowed by striking to two arbitrators). The remaining named
arbitrator will be selected.

(f) Arbitration Rights and Procedures: Employee may be represented by an
attorney of his/her choice at his/her own expense. Any arbitration hearing or
proceeding will take place in private, not open to the public, in Clark County,
Nevada. The arbitrator shall apply the substantive law (and the law of remedies,
if applicable) of Nevada (without regard to its choice of law provisions) and/or
federal law when applicable. The arbitrator is without power or jurisdiction to
apply any different substantive law or law of remedies or to modify any term or
condition of this Agreement. The

 

19



--------------------------------------------------------------------------------

arbitrator will have no power or authority to award non-economic damages or
punitive damages except where such relief is specifically authorized by an
applicable federal, state or local statute or ordinance, or common law. In such
a situation, the arbitrator shall specify in the award the specific statute or
other basis under which such relief is granted. The applicable law with respect
to privilege, including attorney-client privilege, work product, and offers to
compromise must be followed. The parties will have the right to conduct
reasonable discovery, including written and oral (deposition) discovery and to
subpoena and/or request copies of records, documents and other relevant
discoverable information consistent with the procedural rules of AAA. The
arbitrator will decide disputes regarding the scope of discovery and will have
authority to regulate the conduct of any hearing. The arbitrator will have the
right to entertain a motion or request to dismiss, for summary judgment, or for
other summary disposition. The parties will exchange witness lists at least 30
days prior to the hearing. The arbitrator will have subpoena power so that
either Employee or Employer may summon witnesses. The arbitrator will use the
Federal Rules of Evidence in connection with the admission of all evidence at
the hearing. Both parties shall have the right to file post-hearing briefs. Any
party, at its own expense, may arrange for and pay the cost of a court reporter
to provide a stenographic record of the proceedings.

(g) Arbitrator’s Award: The arbitrator will issue a written decision containing
the specific issues raised by the parties, the specific findings of fact, and
the specific conclusions of law. The award will be rendered promptly, typically
within 30 days after conclusion of the arbitration hearing, or after the
submission of post-hearing briefs if requested. The arbitrator shall have no
power or authority to award any relief or remedy in excess of what a court could
grant under applicable law. The arbitrator’s decision shall be final and binding
on both parties. Judgment upon an award rendered by the arbitrator may be
entered in any court having competent jurisdiction.

(h) Fees and Expenses: Unless the law requires otherwise for a particular claim
or claims, the party demanding arbitration bears the responsibility for payment
of the fee to file with AAA and the fees and expenses of the arbitrator shall be
allocated by the AAA under its rules and procedures. Employee and Employer shall
each pay his/her/its own expenses for presentation of their cases, including but
not limited to attorney’s fees, costs, and fees for witnesses, photocopying and
other preparation expenses. If any party prevails on a statutory claim that
affords the prevailing party attorney’s fees and costs, the arbitrator may award
reasonable attorney’s fees and/or costs to the prevailing party, applying the
same standards a court would apply under the law applicable to the claim.

22. PAROL. This Agreement constitutes the entire agreement between Employer and
Employee, and supersedes any prior understandings, agreements,

 

20



--------------------------------------------------------------------------------

undertakings or severance policies or plans by and between Employer or its
Affiliates, on the one side, and Employee, on the other side, with respect to
its subject matter or Employee’s employment with Employer or its Affiliates.

23. FCPA COMPLIANCE. Employer advises Employee that the United States Foreign
Corrupt Practices Act (“FCPA”) prohibits offering, providing, or promising
anything of value (including money, preferential treatment, and any other sort
of advantage), either directly or indirectly, by a United States company, or any
of its employees, subsidiaries, affiliates, or agents, to an official of a
foreign government, a foreign political party, party official, or candidate for
foreign political office (or any family members of any of these real persons),
for the purposes of influencing an act or decision in that individual’s official
capacity, or inducing the official to use his or her influence with the foreign
government to assist the United States company, its subsidiaries or affiliates,
or anyone else, in obtaining or retaining business. Employee understands that
Employee may not directly or indirectly offer, promise, grant, or authorize the
giving of money or anything else of value to a government official to influence
official action or obtain an improper advantage. Employee understands that these
legal restrictions apply fully to Employee with regard to Employee’s activities
in the course of or in relation to Employee’s employment with Employer,
regardless of Employee’s physical location. Employee represents and warrants
that Employee will act in accordance with all applicable laws regarding
anti-corruption, including the FCPA, the U.K. Bribery Act, and all other state,
federal, and international laws related to anti-corruption. Employee agrees that
he or she will not take any action which would cause Employer to be in violation
of the FCPA or any other applicable anti-corruption law, regulation, or Company
policy or procedure. Employee further represents and warrants that Employee will
know and understand, and act in accordance with, all Company policies and
procedures related to anti-corruption and business conduct. Employee agrees to
attend mandatory compliance training. Employee undertakes to duly notify
Employer if Employee becomes aware of any such violation of Company policies or
procedures, or any other violation of law, committed by Employee or any other
person or entity, and to indemnify Employer for any losses, damages, fines,
and/or penalties which Employer may suffer or incur arising out of or incidental
to any such violation committed by Employee.

Employee also represents and warrants that Employee will disclose to the
Employer if Employee or any member of Employee’s family is an official of a
foreign government or foreign political party, or is a candidate for foreign
political office.

In case of breach of this provision, the Employer may suspend or terminate this
Agreement at any time without notice or indemnity.

24. REVIEW BY PARTIES AND THEIR LEGAL COUNSEL. The parties represent that they
have read this Agreement and acknowledge that they have discussed its contents
with their respective legal counsel or have been afforded the opportunity to
avail themselves of the opportunity to the extent they each wished to do so.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREBY, the parties hereto
have executed and delivered this Agreement as of the year and date first above
written.

 

WYNN RESORTS, LIMITED

    EMPLOYEE By:  

/s/ Kim Sinatra

   

/s/ Matt Maddox

Its:

 

Senior Vice President

    Matt Maddox

 

22